Conviction for forgery, punishment seven years in the penitentiary.
The record is before us without any bills of exception. We have carefully reviewed the testimony. Appellant had been working for the prosecuting witness whose name was forged to a check which, according to the testimony, was presented by appellant to the banker and by him refused payment, and later the check was presented by appellant at a store, and following this presentation the arrest of appellant resulted. We have no doubt of the sufficiency of the testimony to justify the jury in concluding that appellant was the party guilty of making the forged instrument.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.